MATHAM, P. J.
The plaintiff, while engaged as an employe of the defendant in its mills, was permanently injured by the falling of a pile of rolls of cloth, which was stacked on the floor near where the plaintiff was engaged in her work. The action was prosecuted on the theory that the defendant was bound to furnish a reasonably safe place for his servants to perform their work, and that, by the defendant causing or permitting the piling of these goods on the floor where the plaintiff was required to work, it thereby rendered the place unsafe, and is for that reason responsible for the injury. The theory urged by the defendant is that the goods were piled in the place and manner in which they were by the coservants of the plaintiff, and, if negligently piled, it was the negligence of a fellow servant, for whose negligent acts the defendant is not liable. It is also insisted by the defendant that the plaintiff was apprised of the danger to which she was exposed, and was herself guilty of contributory negligence. There is proof in the case that, before the injury complained of, Dowsley, the superintendent of the defendant, was warned by Mrs. Bancroft, who was in charge of that floor of the mill, that the pile of cloth would fall. The pile was about 7 feet high, and consisted of rolls of cloth 18 inches in diameter, and each weighing about 40 pounds. There was evidence-that the plaintiff heard the conversation as to the danger of the cloth falling, and she testified that she understood Dowsley to say “it would be all right.” The plaintiff continued her work at a table near the pile of cloth, and it finally fell, and she was injured. On the trial, after instructing the jury that their verdict must be a -general verdict for one party or the other, and, if for the plaintiff, must state the amount, the court submitted the following questions •on which the jury was asked to find: ‘First. Was injury to those working at the table where plaintiff worked to be reasonably ap*657prehended from the cloth that was piled? Second. Was the attention of any officer of defendant called, before the accident, to the dangerous condition of the cloth as piled? Third. Did plaintiff know the danger to be reasonably apprehended from the cloth as it was piled? Fourth. Did she continue her work, relying on any actual assurance from any officer of the company that there was no danger, or that the danger would be removed?” The jury rendered a verdict for the plaintiff for $5,500, and at the same time answered in writing the questions submitted to them by the court as follows: “To the first question, Yes. To the second question, Yes. To the third question, Ho. To the fourth question, Yes.”
The rule is well settled that the employer is bound to furnish a reasonably safe place, considering the nature of the employment, for the performance of the work1 by the servant. The plaintiff was required to work at the seaming table, which was on the same floor where the cloth was piled, and but a short distance from the pile, and one of the questions submitted to the jury was whether that was a reasonably safe place, with the cloth piled as it was. In Freeman v. Paper-Mill Co., (Sup.) 15 N. Y. Supp. 657, the court say:
“If this risk related to the safety of the place of the employment, and not to the dangerous character of the employment itself, then it was the risk of the master, and not of the servant; for, while the deceased took upon' himself the risk of the dangerous character of the services, the employer assumed the risk and duty of furnishing a reasonably safe place for the performance of that service.”
In Cullen v. Horton, 52 Hun, 9, 4 N. Y. Supp. 774, the court say:
“One of the duties of tile master was to furnish his servant a safe and proper place in which to prosecute his work. This duty continues to be the master’s, no matter to what subordinate servant he delegated the service.”
When the master delegates to a servant or agent the performance of duties which he owes to his employes, he is liable for the manner in which the agent performs such duties. The agent, under such circumstances, becomes the alter ego of the principal, who is bound by his acts or admissions; and knowledge in him is knowledge in the principal. Corcoran v. Holbrook, 59 N. Y. 517; Tendrup v. John Stephenson Co., 51 Hun, 462, 3 N. Y. Supp. 882. “There are certain duties which concern the safety of the servant, which belong to the master to perform, and he cannot rid himself of responsibility to his servant for not performing them by showing that he delegated the performance to another servant, who neglected to follow his instructions or omitted to do the duty delegated to him.” Booth v. Railroad Co., 73 N. Y. 38. It is quite true, as urged by the defendant, that, if the master furnish safe tools, utensils, ¿nd place for the use of his servants, he is not responsible if, without his fault or knowledge, it becomes unsafe by use, when they do not require the attention all the time of a skilled mechanic. Cregan v. Marston, 126 N. Y. 568, 27 N. E. Rep. 952. But that rule does not apply to a case where, as here, the place may have been *658safe at the time of the employment of the plaintiff, but is after-wards made unsafe by the act of the defendant or of his alter ego. The jury have in this case found all the facts against the defendant necessary to uphold their verdict, and upon that branch of the case it seems to us that their verdict is sustained by the evidence. The jury have also found that the plaintiff was not aware of the danger, and had a right to rely upon the declaration of the defendant’s agent that it would be all right. This evidence is sufficient to uphold the conclusion of the jury after the verdict. Assuming, as we must from the facts proved, that the conclusion of the jury upon the questions submitted to them is supported by the evidence, their verdict for "the plaintiff becomes the logical and inevitable result of such facts.
The judgment must be affirmed, with costs. All concur.